COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        Marcy Lerch v. Wilmington Trust NA Successor Trustee for
                            the Merrill Lynch Mortgage Investor Trust Series 2006-HE5

Appellate case number:      01-15-00505-CV

Trial court case number:    15-CCV-054652

Trial court:                County Court at Law No. 1 of Fort Bend County

      The panel has voted to deny appellant’s motion for reconsideration, construed as a
motion for rehearing, of the order, signed on June 11, 2015.

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Laura C. Higley
                   

Panel consists of: Chief Justice Radack and Justices Higley and Massengale

Date: August 4, 2015